Title: From Thomas Jefferson to Edmund Bacon, 8 December 1807
From: Jefferson, Thomas
To: Bacon, Edmund


                        
                            Sir
                            
                            Washington Dec. 8. 07.
                        
                        I recieved last night your letter of the 4th. and a new arrangement of the post which begins this day will
                            enable me hereafter to answer letters the day after they are recieved, so that to a letter written Saturday morning the
                            answer will be recieved the Thursday following, which will be a week sooner than heretofore. I inclose you 120. Dollars,
                            of which 20. Dollars are to be paid to Hugh Chisolm, and 100. D. to John Perry in discharge of mr Walker’s order on me in
                            his favor for that sum. I think I informed you in my last letter that I had engaged mrs Dangerfield’s negroes for another
                            year. she lives at a place called Coventry near Fredericksburg, and if the two runaways are not returned I think it would
                            be well, if you could go to her house in quest of them. because I imagine they will make out a sad story to her, which it
                            would be well for you to set to rights by letting her know how little they have to complain of as to severity, food or
                            cloathing, being always treated as my own, & better whenever any difference is made. it is worth while she should
                            understand the true fact, because she is willing I should keep them as long as I please, which saves us the trouble of
                            hunting up new hands & changing every year. my best wishes to you
                        
                            Th: Jefferson
                            
                        
                    